TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00599-CR


Phill Raije Rian, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 06-1562-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant has filed a motion to abate this appeal for the trial court to (1) conduct a
hearing on her motion for new trial; and (2) make findings of fact on the voluntariness of her
statements to the police.
Whether appellant was entitled to a hearing on her motion for new trial is an issue that
she may raise on appeal and that, if raised, we will decide in light of the record as a whole and the
arguments of counsel.  The motion to abate for a hearing on the motion for new trial is overruled.
The motion to abate for findings of fact is granted.  The trial court shall make and file
a written order "stating its conclusion" regarding the voluntariness of appellant's statements and "the
specific finding of facts upon which the conclusion was based."  Tex. Code Crim. Proc. Ann. art. 
38.22, § 6 (West 2005).  A supplemental clerk's record containing this order shall be tendered for
filing no later than thirty days from the date of this opinion.
 

				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Abated
Filed:   July 31, 2008
Do Not Publish